Case 1:20-cv-03087-AT Document 19 Filed 07/17/20 Page 1 of 2
          Case 1:20-cv-03087-AT Document 19 Filed 07/17/20 Page 2 of 2

5
The Honorable Analisa Torres                     2                         July 15, 2020



receive their registration certificates by mid-September. In light of these facts, the
parties have conferred and respectfully request:

   1. Plaintiffs’ deadline to Amend the Complaint be set at September 21, 2020,
      with the understanding that this deadline may require further extension if the
      certificates of copyright registration are not received by September 21, 2020.

   2. Defendant’s deadline to respond to the Amended Complaint be set at October
      21, 2020.

   3. The initial pretrial conference be adjourned to some time after October 21,
      2020, subject to the Court’s availability.

This is the second adjournment of the initial pretrial conference and will be
Plaintiffs’ first amendment to the complaint. Because no discovery schedule has
been set, these requests will not impact any other previously-scheduled dates.

Respectfully submitted,
/s/ Megan K. Bannigan
Megan K. Bannigan

cc: Margarita Wallach, Esq., counsel to plaintiffs




                                              GRANTED in part, DENIED in part. Plaintiffs' deadline to
                                              amend the complaint is extended to September 21, 2020. By
                                              October 21, 2020, Defendant shall answer or otherwise
                                              respond to the complaint.

                                              The initial pretrial conference scheduled for August 6, 2020 is
                                              not adjourned. Further adjournments of the conference will be
                                              granted only for good cause.

                                              SO ORDERED.

                                              Dated: July 17, 2020
                                                     New York, New York
